DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation, “the device being a same size of an ear” positively recites part of the human body.  
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan-Ross U.S. Patent No. (4,916,758) in view of Schwochert et al. U.S. Publication No. (20120324636 A1).
With respect to claim 1, Jordan-Ross substantially discloses an ear protective device (10, figs.1-3) for protecting an ear ([Col.1], lines 39-45), the device (10) comprising: a cover (12) and ([Col.2], lines 34-39), the cover (12) comprising: an inner face (where element 19 is located in fig.2); an outer face (where element 18 is located in fig.1) and ([Col.2], lines 54-59), and an ear-plug (14), the ear-plug (14) being integral to the inner surface of the cover (12, as shown in fig.1), wherein the ear-plug (14) for coupling to an ear canal ([Col.3], lines 33-35).
Jordan-Ross substantially discloses the invention as claimed except the covering comprises of the outer face having a lip, wherein the lip being for coupling to the outer edge of the outer ear.
Schwochert et al. an ear protector having a body portion with an interior surface, a front opening for receiving a human ear, a proximate opening, a distal opening, and a cavity for outer face having a lip or reinforced perimeter (200, fig.2a) and [0026], wherein the lip being for coupling to the outer edge of the outer ear (as shown in fig.1).
The device of Jordan-Ross and Schwochert et al. are in the same general field of endeavor and are therefore, considered analogous art; both devices are being used to protect the outer ear of the user (“the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention”).  
Therefore, before the effective filing date of the time the invention, it would have been well within the skill of an ordinary artisan to substitute one known element for another to obtain predictable results.  Substituting the cover (12) of Jordan-Ross with a cover comprising an outer face having a lip of Schwochert et al. for coupling to the outer edge of the outer ear would have achieved the predictable result of the lip acting as a spring which exerts a force upon the body portion or outer ear, returning the body portion to a first position after at least one force is applied to the body portion which positions the ear protector in a second position [0026] of Schwochert et al. 
 Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007).  Accordingly, Applicant claims a combination that only unites old elements with KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).  
With respect to claim 5, the combination of Jordan-Ross and Schwochert et al. substantially discloses the invention as claimed.  Schwochert et al. further teaches the device being a same size of an ear, in [0005], Schwochert et al. teaches the cavity has a shape that complements a human ear; the proximate opening allows for the ear protector to rest substantially flush to the back surface of the base of the outer ear (fig.1 shows in phantom).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan-Ross/ Schwochert et al.  as applied to claim 1 above, and further in view of Michlitsch et al. U.S. Publication No. (20120124719A1).
With respect to claim 2, the combination of Jordan-Ross/Schwochert et al. substantially discloses the invention as claimed except the cover being made of a foam material.  
Michlitsch et al. however, teaches an apparatus for covering the external ears (abstract) wherein the covering comprising an anchor (12, fig.2c) formed from a foam material [0015].
In view of the teachings of Michlitsch et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the cover of Jordan-Ross/Schwochert et al. in like manner, of a foam material having a high capacity for elastic deformation, in order to conform to the outer ear of the user [0015].
With respect to claim 3, the combination of Jordan-Ross/Schwochert et al./ Michlitsch et al. substantially discloses the invention as claimed.  Michlitsch et al. further teaches the material being flexible [0015].  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan-Ross/Schwochert et al. as applied to claim 1 above, and further in view of Leight U.S. Patent No. (4,434,794).
With respect to claim 4, the combination of Jordan-Ross/Schwochert et al. substantially discloses the invention as claimed except the ear-plug being made of a foam material. 
Leight however, teaches an ear plug which includes a shell formed of closed cell foam material ([Col.2], lines 10-21).
In view of the teachings of Leight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the ear-plug of Jordan-Ross/Schwochert et al. from a foam material that is easily compressed to conform to the anatomy of the ear canal. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan-Ross/Schwochert et al. as applied to claim 1 above, and further in view of Hillman-Schwartz U.S. Publication No. (20070245459 A1).
With respect to claim 6, the combination of Jordan-Ross/Schwochert et al. substantially discloses the invention as claimed except the outer face having a logo on a center portion of the outer face.
Hillman-Schwartz however, teaches a cover for protecting an ear; the outer covering 200 for protecting an ear may be provided with a graphic design, such as characters, figures, logos and other types graphics on its outer surface [0031].

As regard “the logo on a center portion of the outer surface”; whether the logo on a center portion of the outer surface solves any particular problem or produces any unexpected result, the claimed characteristics is merely a matter of engineering design choice, and thus does not serve to patentably distinguish the claimed invention over the prior art. See In re Kuhle, 526 F.2d.553, 188 USPQ7 (CCPA 1975).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786